70 F.3d 114
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley YELARDY, Petitioner--Appellant,v.John HAHN, Warden of the Federal Correctional Institution atPetersburg, Virginia, Respondent--Appellee.
No. 95-6079.
United States Court of Appeals, Fourth Circuit.
Submitted June 6, 1995Decided Nov. 15, 1995.

Stanley Yelardy, Appellant Pro Se.  Gregory D. Stefan, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  We have reviewed the record and the district court's opinion, upon reconsideration, accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Yelardy v. Hahn, No. CA-94-398 (E.D.Va. Nov. 23, 1994).  We deny Appellant's motion for release pending appeal in light of this disposition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.